OPINION — AG — (1) IN THE ABSENCE OF AN AGREEMENT ENTERED INTO BETWEEN A SCHOOL DISTRICT AND AN ORGANIZATION REPRESENTATIVE OF ITS EMPLOYEES, THE NUMBER OF DAYS PROVIDED TO TEACHERS FOR PERSONAL BUSINESS LEAVE IS DISCRETIONARY WITH THE LOCAL SCHOOL BOARD. (2) THE AMOUNT WHICH MAY BE DEDUCTED FROM A TEACHER'S SALARY FOR ABSENCE DUE TO PERSONAL BUSINESS WHICH IS IN EXCESS OF THE MAXIMUM NUMBER OF DAYS ALLOTTED, IS ONLY THAT AMOUNT WHICH IS ACTUALLY PAID FOR THE SUBSTITUTE, EITHER BY AGREEMENT OF THE SUBSTITUTE AND THE LOCAL SCHOOL BOARD OR BY REGULATIONS OF THE BOARD. CITE: 70 O.S. 1976 Supp., 5-117 [70-5-117] 70 O.S. 1976 Supp., 6-105(A) [70-6-105], 70 O.S. 1979 Supp., 6-105(C) [70-6-105] (SCHOOLS) (KAY HARLEY JACOBS)